Citation Nr: 0330601	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left arm and hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from April to August 
1981 and from February 1983 to August 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In that determination, the RO denied the 
veteran's application to reopen her claim of entitlement to 
service connection for a left hand and arm disorder.  

In a rating action dated in May 2001, the RO reopened the 
claim, but denied service connection for a left hand and arm 
disorder de novo.  The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Id. 


FINDINGS OF FACT

1.  In June 1993, the RO denied service connection for a 
left arm and hand disorder, and notified the veteran of its 
determination that same month.  

2.  The veteran did not disagree with the June 1993 rating 
action.  

3.  The evidence submitted since the June 1993 rating 
decision, includes evidence which had not been previously 
submitted, which bears directly and substantially upon the 
specific matter of whether the veteran's left hand and arm 
disorder was incurred service, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection 
for a left hand and arm disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302 (2002).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a left hand 
and arm disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the 
VA regulations promulgated to implement the Act provide for 
the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply 
the regulations implementing the VCAA as they pertain to the 
claim at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The Board notes that there is no specific 
claim form required to file an application to reopen a claim 
of entitlement to service connection, and there is no issue 
as to provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Pursuant to the 
veteran's application to reopen her claim of entitlement to 
service connection for a left hand and arm disorder, the RO 
in a letter dated in January 2001 informed the veteran of 
the evidence needed to show she had a left arm disorder, and 
the veteran was asked to provide that evidence.  In 
addition, VA informed the veteran that it would review the 
veteran's file for completeness, assist the veteran in the 
development of her claim which included obtaining VA medical 
records, military records, or records from any other Federal 
agency.  

Thus, VA has discharged its duty to notify the veteran of 
the evidence and information necessary to substantiate his 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d)).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West  2002); 38 C.F.R. 
§ 3.159(c)(1-3)).  All VA and other Federal agency 
department medical records pertinent to the matter at issue 
are of record.  

The veteran has copies of service medical records and VA 
records to support her claim.  VA has discharged its duty to 
obtain evidence on the veteran's behalf.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
the veteran has submitted service and VA medical records.  
Under prior law, VA had no duty to assist the veteran to 
develop evidence in support of his claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  The requirement to 
notify the veteran of VA failure to obtain evidence is moot.  
See 38 C.F.R. § 3.159(e) (2002).

Although the RO has not provided the appellant citation to 
the regulations implementing the VCAA, there is no prejudice 
to the veteran in the Board's reference to the implementing 
regulations, because they merely restate the requirements of 
the VCAA and do not provide additional substantive 
protections or requirements.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993), citing VAOPGCPREC 16-92, at 7-9.

New and Material

This matter involves an attempt to reopen a previously 
denied claim; therefore, the laws and regulations pertaining 
to finality and reopening of claims are pertinent to the 
appeal.  If a notice of disagreement is not filed within one 
year of the date of mailing of the notification of the RO's 
denial of the appellant's claim, the denial is final and is 
not subject to revision upon the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  

The veteran's claim may only be reopened if she submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for a left wrist and arm in 
May 1998.  Therefore, the claim is governed by the previous 
version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In a June 1993 rating action, the RO denied service 
connection for a left hand and arm disorder and the veteran 
was notified of that determination the same month.  She did 
not disagree with that the June 1993 rating action and that 
decision became final.  See 38 U.S.C.A. § 7105(c).  

As the basis of it denial of the veteran's claim for service 
connection in June 1993, the RO determined that although the 
veteran was treated for numbness of the left arm in service 
the disorder resolved and the veteran denied having a left 
arm disorder when examined by VA in May 1993.  

Evidence received subsequent to the June 1993 rating action 
consists of VA medical records that show that the veteran 
was diagnosed as having carpal tunnel syndrome of the left 
arm in 1994 and an opinion dated in June 2000 of a VA nurse 
who seems to indicate that the veteran's left hand and arm 
disorders are related to her complaints in service.  This 
evidence is new in that it was not before the RO at the time 
of the prior rating action.  In addition, the evidence bears 
directly and substantially upon the specific matter under 
consideration-whether the veteran has a left upper extremity 
disorder and whether the disorder is related to service.  
Therefore, these medical records are so significant that 
they must be considered in order to fairly decide the merits 
of this claim.  The aforemented evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  

Having reopened the claim for service connection for a left 
arm and hand disorder, the Board finds that further 
development is warranted.  


ORDER

New and material evidence having been presented, the claim 
of entitlement to service connection for a left hand and arm 
disorder is reopened.  To this extent only, the appeal is 
granted.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service medical records which showed that the veteran was 
involved in a motor vehicular accident in 1988 and incurred 
a laceration to the left hand and that the laceration was 
debrided and sutured.  Medical records dated from October 
1991 to June 1992 reflect that the veteran complained of 
numbness and tingling in the lower upper extremities (arm, 
hand, and fingers) that resulted in a diagnosis of 
parathesis of the left upper extremity.  X-rays dated in 
March 1992 of the left shoulder were normal.  At the 
veteran's separation examination dated in June 1992, the 
veteran reported a history of numbness and pain in the left 
forearm; there was no clinical diagnosis of the left upper 
extremity disorder.  

When examined by VA in May 1993, the veteran did not 
complain of a left arm disorder.  An examination of the left 
arm was normal.  The diagnosis was left arm injury denied by 
veteran and residuals of left arm injury.  VA outpatient 
treatment records beginning September 1994 reflect that the 
veteran was seen for complaints of left arm pain and 
numbness.  A nerve conduction screen dated in February 1995 
of the left upper extremity showed left carpal tunnel 
syndrome.  Subsequent VA medical records reflect treatment 
for symptoms associated with carpal tunnel syndrome of the 
left lower extremity.  

In an addendum dated in June 2000, a VA registered nurse 
indicated that the veteran asked her provide a statement 
indicating that the symptoms involving her current upper 
extremity disorder are the same as those she had in service.  
The nurse reported that the veteran's statement was accurate 
and that the arm and hand pain is the same as the complaints 
the veteran had in 1988 following the car wreck.  

In light of the foregoing, the Board is of the view that a 
VA examination and opinion are warranted by a specialist to 
determine the nature and etiology of the veteran's current 
carpal tunnel syndrome of the left extremity.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should provide the veteran a 
VA neurological examination to determine 
the nature and etiology of the veteran's 
left hand and arm disorder.  All 
necessary studies should be conducted.  
A copy of the veteran's claims folder 
should provided to the examiner prior to 
the examination.  The examiner should 
indicate whether the claims file was 
reviewed.  The examiner is requested to 
provide an opinion as to whether any 
left hand and arm disorder is related to 
any incident of service.  A complete 
rationale should be provided for all 
opinions expressed.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO should readjudicate the claim 
for service connection for a left hand 
and arm disorder on a de novo basis.  

4.  If the claim remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
veteran need take no further action until she is further 
informed.  The purpose of this REMAND is to obtain 
additional medical information and to accord due process.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



